Case 2:19-cv-00130-JLB-NPM Document 96 Filed 10/15/20 Page 1 of 1 PageID 2100




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ANDREW L. WOODS,

             Plaintiff,

v.                                             Case No.: 2:19-cv-00130-JLB-NPM

KIMBERLY J. COMMINS-
TZOUMAKAS, ALLAN SCHWEITZER,
WILLIAM R. SPALDING, and HALL,
RENDER, KILLIAN, HEATH, &
LYMAN, PC,

             Defendants.
                                        /

                                        ORDER

      Plaintiff has filed a notice of voluntary dismissal without prejudice, (Doc. 94),

of his claims against Defendants, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Plaintiff’s notice is effective immediately upon filing. Matthews v.

Gaither, 902 F.2d 877, 880 (11th Cir. 1990) (per curiam). Plaintiff’s claims are

DISMISSED WITHOUT PREJUDICE. The Clerk is DIRECTED to terminate any

pending deadlines and close the file.

      ORDERED in Fort Myers, Florida, on October 15, 2020.
